Exhibit 10.3

 

LOGO [g81768711.jpg]

November 3, 2014

PERSONAL AND CONFIDENTIAL

Andrew P. Mooney

c/o Quiksilver, Inc.

15202 Graham Street

Huntington Beach, California 92649

 

  Re: Amendment to Employment Agreement

Dear Andy:

This letter (“Amendment”) will confirm our understanding and agreement regarding
the amendment of your employment agreement with Quiksilver, Inc. (“Quiksilver”
or the “Company”), dated January 2, 2013 (the “Agreement”). This Amendment shall
be effective November 1, 2014 (the “Effective Date”) and shall apply only to
your compensation for the Company’s 2015 fiscal year (November 1, 2014 –
October 31, 2015, or “Fiscal 2015”). Capitalized terms used in this Amendment
and not defined have the meaning ascribed to those terms in the Agreement.

 

1. Fiscal 2015 Base Salary. At your request, the Company has agreed that your
base salary for Fiscal 2015 will be paid in the form of a restricted stock unit
grant instead of cash. Accordingly, Section 2 of the Agreement is amended and
superseded (for Fiscal 2015 only) as follows: In lieu of a base salary payable
in cash, you will be granted, on November 3, 2014 and subject to your employment
by the Company on that date, a number of restricted stock units determined by
dividing $1,250,000 by the closing price of a share of the Company’s common
stock on the New York Stock Exchange on such date, rounded to the nearest whole
share (“RSU Compensation”). Unless otherwise modified by further amendment, your
base salary will revert back to an annualized cash amount of $1,000,000 starting
with the Company’s 2016 fiscal year. Your RSU Compensation will be granted
under, and subject to the terms of, the Company’s 2013 Performance Incentive
Plan (the “Plan”) and the Restricted Stock Unit Agreement attached hereto as
Exhibit A (“RSU Agreement”), which provides, among other things, that your RSU
Compensation will vest in its entirety, and the shares of the Company’s common
stock subject to your RSU Compensation shall immediately be issued to you, on
October 31, 2015, provided that you are still in Service (as defined in the RSU
Agreement) to the Company as of such date, and subject to accelerated vesting in
certain circumstances as more particularly described in the RSU Agreement. In
addition to your RSU Compensation, each month during Fiscal 2015 the Company
will (subject to your continued employment by the Company through such time) pay
to you an amount of base salary in cash sufficient (on a net basis after taking
any tax withholding obligations into account with respect to such payment) to
cover the premiums actually paid or payable by you for that month to continue
coverage under the Company’s group health, long-term disability and life
insurance programs.

 

-1-



--------------------------------------------------------------------------------

2. Determination of Fiscal 2015 Annual Bonus. For purposes of determining your
Fiscal 2015 annual bonus, Section 3 of the Agreement is amended to provide that
your target bonus eligibility for Fiscal 2015 will be equal to $1,250,000,
prorated, if necessary, for that portion of Fiscal 2015 of actual employment.
All of the other terms of Section 3 of the Agreement will continue to apply to
the determination of your Fiscal 2015 annual bonus, if any.

 

3. Other Amendments. For Fiscal 2015 only, (a) Section 10(d) of the Agreement is
amended to delete reference to your “base salary,” and (b) for purposes of
Section 10(e)(iii)(y)(A) of the Agreement, your “base salary” shall be deemed to
be $1,000,000.

 

4. Severability. Should any portion, word, clause, phrase, sentence or paragraph
of this Amendment be declared void or unenforceable, such portion shall be
considered independent and severable from the remainder, the validity of which
shall remain unaffected.

 

5. Successors and Assigns. This Agreement will be assignable by the Company to
any successor or to any other company owned or controlled by the Company, and
will be binding upon any successor to the business of the Company, whether
direct or indirect, by purchase of securities, merger, consolidation, purchase
of all or substantially all of the assets of the Company or otherwise.

 

6. Entire Agreement. Except as expressly modified herein, the terms and
conditions of the Agreement remain in full force and effect. The Agreement (as
modified by this Amendment) and the Restricted Stock Agreement collectively
constitute the entire agreement between you and Quiksilver pertaining to the
subject matter hereof and supersede any and all prior agreements,
understandings, negotiations and discussions, whether oral or written,
pertaining to the subject matter hereof. This Amendment may be executed in one
or more counterparts, and the counterparts signed in the aggregate will
constitute a single, original agreement. In addition, this Amendment may be
executed and delivered by facsimile (“fax”) or by electronic means (“pdf”), and
copies by means of faxed or electronic signatures will have the same force and
effect as copies executed and delivered with original ink signatures.

Please sign, date and return the enclosed copy of this Agreement to me to
acknowledge your agreement with the above. In doing so, you acknowledge that you
have had the opportunity to discuss this matter with and obtain advice and legal
counsel from your own independent attorney, have had sufficient time to, and
have carefully read and fully understand all the provisions of this Agreement,
and are knowingly and voluntarily entering into this Agreement.

[Remainder of page intentionally left blank]

 

-2-



--------------------------------------------------------------------------------

Sincerely,

 

QUIKSILVER, INC. By:   

 

  Carol E. Scherman   Executive Vice President, Global Human Resources

ACKNOWLEDGED AND AGREED.

 

 

   

 

Andrew P. Mooney     Date

 

-3-



--------------------------------------------------------------------------------

EXHIBIT A

QUIKSILVER, INC.

2013 PERFORMANCE INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(Employee Grant)

 

Participant:    Andrew P. Mooney Grant Date:    November 3, 2014

Number of Restricted

Stock Units Granted:

   675,676

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is dated as of
November 3, 2014 (the “Grant Date”) and is entered into by and between
Quiksilver, Inc., a Delaware corporation (the “Corporation”), and the
Participant specified above (the “Participant”).

WHEREAS, pursuant to the Quiksilver, Inc. 2013 Performance Incentive Plan (the
“Plan”), the Corporation has granted to the Participant, effective as of the
Grant Date, a credit of stock units under the Plan (the “Award”), upon the terms
and conditions set forth herein and in the Plan.

NOW, THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined in the
attached Appendix or elsewhere herein shall have the meaning assigned to such
terms in the Plan.

2. Grant. Subject to the terms of this Agreement, the Corporation hereby grants
to the Participant an award with respect to an aggregate of 675,676 stock units
(subject to adjustment as provided in Section 7.1 of the Plan) (the “Restricted
Stock Units”). As used herein, the term “restricted stock unit” shall mean a
non-voting unit of measurement which is deemed for bookkeeping purposes to be
equivalent to one outstanding share of the Corporation’s Common Stock (subject
to adjustment as provided in Section 7.1 of the Plan) solely for purposes of the
Plan and this Agreement. The Restricted Stock Units shall be used solely as a
device for the determination of the payment to eventually be made to the
Participant if such Restricted Stock Units vest pursuant to Section 3. The
Restricted Stock Units shall not be treated as property or as a trust fund of
any kind.



--------------------------------------------------------------------------------

3. Vesting and Delivery of Shares.

(a) Vesting. Subject to Section 8 below, 100% of the Restricted Stock Units
shall vest, and the shares of Common Stock subject to the Restricted Stock Units
shall immediately be issued to the Participant, at 5:00 pm Pacific Standard Time
on October 31, 2015 (the “Vesting Date”).

4. Continuance of Employment or Service Required; No Employment or Service
Commitment. Except as provided in Section 8 of this Agreement, vesting of the
Restricted Stock Units requires continued Service of the Participant from the
Grant Date through the applicable Vesting Date as a condition to the vesting of
the Restricted Stock Units and the rights and benefits under this Agreement.
Except as provided in Section 8 of this Agreement, Service for only a portion of
the vesting period, even if a substantial portion, will not entitle the
Participant to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment or services as
provided in Section 8 below or under the Plan.

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation (or
any Parent or Subsidiary), interferes in any way with the right of the
Corporation (or any Parent or Subsidiary) at any time to terminate such
employment or services, or affects the right of the Corporation (or any Parent
or Subsidiary) to increase or decrease the Participant’s other compensation or
benefits. Nothing in this section, however, is intended to adversely affect any
independent contractual right of the Participant without his or her consent
thereto.

5. Dividend and Voting Rights. The Participant shall have no rights as a
stockholder of the Corporation, no dividend rights and no voting rights with
respect to the Restricted Stock Units and any shares of Common Stock underlying
or issuable in respect of such Restricted Stock Units unless and until such
shares of Common Stock are actually issued to and held of record by the
Participant. No adjustments will be made for dividends or other rights of a
holder for which the record date is prior to the date of issuance of such
shares.

6. Restrictions on Transfer. Neither the Restricted Stock Units, nor any
interest therein nor amount payable in respect thereof may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered
(collectively, a “Transfer”), either voluntarily or involuntarily. The Transfer
restrictions in the preceding sentence shall not apply to (i) transfers to the
Corporation, or (ii) transfers by will or the laws of descent and distribution.
After any Restricted Stock Units have vested and shares of Common Stock have
been issued with respect thereto, the Participant shall be permitted to Transfer
such shares of Common Stock, subject to applicable securities law requirements,
the Corporation’s insider trading policies, and other applicable laws and
regulations.

 

-2-



--------------------------------------------------------------------------------

7. Timing and Manner of Payment of Stock Units. On or as soon as
administratively practical following each vesting of the applicable portion of
the total number of Restricted Stock Units subject to the Award pursuant to
Section 3 or 8 hereof or Section 7 of the Plan (and in all events not later than
two and one-half months after the applicable vesting date), the Corporation
shall deliver to the Participant a number of shares of Common Stock (either by
delivering one or more certificates for such shares or by entering such shares
in book entry form, as determined by the Corporation in its discretion) equal to
the number of Restricted Stock Units subject to this Award that vest on the
applicable vesting date, unless such Restricted Stock Units terminate prior to
the given vesting date pursuant to Section 8. The Corporation’s obligation to
deliver shares of Common Stock or otherwise make payment with respect to vested
Restricted Stock Units is subject to the condition precedent that the
Participant or other person entitled under the Plan to receive any shares with
respect to the vested Restricted Stock Units deliver to the Corporation any
representations or other documents or assurances required pursuant to
Section 8.1 of the Plan. The Participant shall have no further rights with
respect to any Restricted Stock Units that are paid or that terminate pursuant
to Section 8.

8. Effect of Termination of Service; Misconduct.

(a) Termination of Service. Subject to earlier vesting as provided in Section 3
hereof, if the Participant ceases to provide Services to the Corporation (or a
Parent or Subsidiary) due to the Participant’s death, Permanent Disability,
Retirement or termination of Service by the Corporation other than for Cause
(Cause is used in this Agreement as defined in the Participant’s employment
agreement with the Corporation dated January 2, 2013), then the Participant
shall vest as of the date of such termination of Services in a number of
Restricted Stock Units equal to the product of (i) the total number of
Restricted Stock Units granted hereunder (subject to adjustment under
Section 7.1 of the Plan), and (ii) a fraction (not greater than one), the
numerator of which is the number of whole months which have passed since
November 1, 2014 and the denominator of which is twelve. Any remaining
Restricted Stock Units shall be cancelled and forfeited as of the applicable
termination date without payment of any consideration by the Corporation and
without any other action by the Participant, or the Participant’s beneficiary or
personal representative, as the case may be.

(b) Cause/Voluntary Resignation. Subject to earlier vesting as provided in
Section 3 hereof, if the Participant’s Service is terminated by the Corporation
for Cause or the Participant voluntarily resigns from Service to the Corporation
(or a Parent or Subsidiary) for any reason other than Retirement, death or
Permanent Disability, this Agreement shall terminate and the Participant’s
Restricted Stock Units shall be cancelled and forfeited to the Corporation
without payment of any consideration by the Corporation and without any other
action by the Participant, with such cancellation and forfeiture to be
immediately prior to the date on which the Participant ceases to provide
Service.

9. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan
(including, without limitation, an extraordinary cash dividend on such stock),
the Administrator shall make adjustments in accordance with such section in the
number of Restricted Stock Units then outstanding and the number and kind of
securities that may be issued in respect of the Award.

 

-3-



--------------------------------------------------------------------------------

10. Taxes. The Corporation (or any Parent or Subsidiary last employing the
Participant) shall be entitled to require a cash payment by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required with respect to Withholding Taxes. Alternatively, the
Participant or other person in whom the Restricted Stock Units vest may
irrevocably elect, in such manner and at such time or times prior to any
applicable tax date as may be permitted or required under rules established by
the Corporation, to have the Corporation withhold and reacquire shares of Common
Stock at their Fair Market Value at the time of vesting to satisfy all or part
of the statutory minimum Withholding Taxes of the Corporation (or any Parent or
Subsidiary) with respect to such vesting. Any election to have shares so held
back and reacquired shall be subject to such rules and procedures, which may
include prior approval of the Corporation, as the Corporation may impose.

11. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices to the attention of the
Secretary. Any notice required to be given or delivered to the Participant shall
be in writing and addressed to the Participant at the Participant’s last address
reflected on the Corporation’s payroll records. All notices shall be deemed
effective upon personal delivery or upon deposit in the U.S. mail, postage
prepaid and properly addressed to the party to be notified, but if the
Participant is no longer an Employee, such notice shall be deemed effective five
business days after the date mailed in accordance with the foregoing provisions
of this Section 11.

12. Plan. The Restricted Stock Units and all rights of the Participant under
this Agreement are subject to the terms and conditions of the provisions of the
Plan, incorporated herein by reference. The Participant agrees to be bound by
the terms of the Plan and this Agreement. The Participant acknowledges having
read and understanding the Plan, the Plan Summary and Prospectus for the Plan,
and this Agreement. Unless otherwise expressly provided in other sections of
this Agreement, provisions of the Plan that confer discretionary authority on
the Board or the Administrator do not (and shall not be deemed to) create any
rights in the Participant unless such rights are expressly set forth herein or
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.

13. Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. Without
limiting the generality of the foregoing, the provisions of this Agreement
supersede any conflicting provisions which may appear in any employment
agreement between the parties hereto. The Plan and this Agreement may be amended
pursuant to Section 8.6 of the Plan. Such amendment must be in writing and
signed by the Corporation. The Corporation may, however, unilaterally waive any
provision hereof in writing to the extent such waiver does not adversely affect
the interests of the Participant hereunder, but no such waiver shall operate as
or be construed to be a subsequent waiver of the same provision or a waiver of
any other provision hereof.

14. Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Corporation as to amounts payable and
shall not be construed as creating a

 

-4-



--------------------------------------------------------------------------------

trust. Neither the Plan nor any underlying program, in and of itself, has any
assets. The Participant shall have only the rights of a general unsecured
creditor of the Corporation with respect to amounts credited and benefits
payable, if any, with respect to the Restricted Stock Units, and rights no
greater than the right to receive the Common Stock as a general unsecured
creditor with respect to Restricted Stock Units, as and when payable hereunder.

15. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

16. Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

17. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

18. Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Agreement shall be construed and interpreted consistent with that intent.

19. No Advice Regarding Grant. The Participant is hereby advised to consult with
his or her own tax, legal and/or investment advisors with respect to any advice
the Participant may determine is needed or appropriate with respect to the
Restricted Stock Units (including, without limitation, to determine the foreign,
state, local, estate and/or gift tax consequences with respect to the Award).
Neither the Corporation nor any of its officers, directors, affiliates or
advisors makes any representation (except for the terms and conditions expressly
set forth in this Agreement) or recommendation with respect to the Award. Except
for the withholding rights set forth in Section 10 above, the Participant is
solely responsible for any and all tax liability that may arise with respect to
the Award.

[Remainder of page intentionally left blank]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Participant has hereunto set his
or her hand as of the date and year first above written.

 

QUIKSILVER, INC.,

a Delaware corporation

By:     Print Name:     Its:     PARTICIPANT   Signature   Print Name

 

-6-



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under this Agreement:

A. “Employee” shall mean any individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.

B. “Fair Market Value” shall have the meaning given to such term in Section 5.6
of the Plan.

C. “Parent” shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

D. “Permanent Disability” or “Permanently Disabled” shall mean the inability of
the Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which is both (i) expected
to result in death or determined to be total and permanent by two (2) physicians
selected by the Corporation or its insurers and acceptable to the Participant
(or the Participant’s legal representative), and (ii) to the extent the
Participant is eligible to participate in the Corporation’s long-term disability
plan, entitles the Participant to the payment of long-term disability benefits
from the Corporation’s long-term disability plan. The process for determining a
Permanent Disability in accordance with the foregoing shall be completed no
later than the later of (i) the close of the calendar year in which the
Participant’s Service terminates by reason of the physical or mental impairment
triggering the determination process or (ii) the fifteenth day of the third
calendar month following such termination of Service.

E. “Retirement” shall mean that the Participant has terminated Service with the
Corporation (or any Parent or Subsidiary) with the intention of not engaging in
paid employment for any employer in the future, and the Board (or its designee)
has determined that such termination of Service constitutes Retirement for
purposes of this Agreement.

F. “Service” shall mean the performance of services for the Corporation (or any
Parent or Subsidiary) by a person in the capacity of an Employee. Participant
shall be deemed to cease Service immediately upon the occurrence of either of
the following events: (i) the Participant no longer performs services in the
capacity of an Employee for the Corporation or any Parent or Subsidiary; or
(ii) the entity for which the Participant is performing such services ceases to
remain a Parent or Subsidiary of the Corporation, even though the Participant
may subsequently continue to perform services for that entity.

G. “Withholding Taxes” shall mean the federal, state and local income and
employment withholding taxes to which the Participant may become subject in
connection with the issuance or vesting of Restricted Stock Units or upon the
disposition of shares acquired pursuant to this Agreement.

 

-7-



--------------------------------------------------------------------------------

CONSENT OF SPOUSE

In consideration of the execution of the foregoing Restricted Stock Unit
Agreement by Quiksilver, Inc., I,                                        
                , the spouse of the Participant therein named, do hereby join
with my spouse in executing the foregoing Restricted Stock Unit Agreement and do
hereby agree to be bound by all of the terms and provisions thereof and of the
Plan.

 

Dated:                     , 2014        

 

    Signature of Spouse    

 

    Print Name

 

-8-